Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 102
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Kawato (WO 2018/062385 A1). As the cited WO document is in a non-English language, the English equivalent, US 2019/0211258 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Kawato reference names additional inventors not named in the present application. Since it is not readily apparent from the publication that is it by an inventor/joint inventor, the publication is treated as prior art. See MPEP 2153.01. 
Regarding Claim 4, Kawato teaches a polymerizable composition within Example 8 comprising 1,3-xylylene diisocyanate (polyisocyanate compound; synonymous with m-xylylene diisocyanate), triphenyl phosphite (phosphite triester), 
Kawato teaches Example 8 further comprises 0.10 pbw of triphenyl phosphite relative to roughly 100.5 pbw of polymerizable composition (¶ 539), which is equivalent to roughly 0.1 wt%. 
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Kawato (WO 2018/062385 A1) as evidenced by Zhou (Polymer, 2000, 41, 4679-4689). As the cited WO document is in a non-English language, the English equivalent, US 2019/0211258 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Kawato reference names additional inventors not named in the present application. Since it is not readily apparent from the publication that is it by an inventor/joint inventor, the publication is treated as prior art. See MPEP 2153.01. 
Regarding Claim 2, Kawato teaches a polymerizable composition within Example 8 comprising 1,3-xylylene diisocyanate (polyisocyanate compound; synonymous with m-xylylene diisocyanate), triphenyl phosphite (phosphite triester), photochromic compound, and di-functional or higher functional mercapto- compounds (difunctional or higher functional active hydrogen compounds) (¶ 539). 
Example 8 further comprises PLURONIC L-64 (¶ 539). As evidenced by Zhou, Pluronic L-64 is:
    PNG
    media_image1.png
    91
    540
    media_image1.png
    Greyscale
(Abstract; Page 4680), which is consistent with Formula (3a) whereby R7 = H/methyl, R8 = H, and n = 56.
Claim Rejections - 35 USC § 103
Claims 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasori (WO 2017/047745 A1) in view of Ryu (US 2011/0224371 A1). As the cited WO document is in a non-English language, the English equivalent, US 2019/0048122 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Kasori reference names additional inventors not named in the present application. Since it is not readily apparent from the publication that is it by the inventor/joint inventor, the publication is treated as prior art. See MPEP 2153.01. 
Regarding Claims 1, 5, and 6, Kasori teaches polymerizable compositions comprising polyisocyanate, mercapto- difunctional or higher functional active hydrogen compound, and photochromic compound (Abstract; Each of Examples 1 through 34 at ¶ 294 to 361). Kasori teaches several of the polyisocyanates claimed such as hexamethylene diisocyanate (¶ 88). Kasori differs from the subject matter claimed in that phosphite is not included.
Ryu is also directed toward polymerizable compositions for optical materials comprising isocyanate and mercapto-containing compounds (Abstract) and notes the further inclusion of particular phosphorus compounds inhibits coloration within the obtained molded product (¶ 3-4, 35). It would have been obvious to one of ordinary skill in the art to include the phosphorus compounds of Ryu within the polymerizable Kasori because doing so would give coloration-inhibition characteristics as taught by Ryu. Ryu teaches embodiments where the phosphorus compounds are phosphites such as triphenylphosphite (¶ 77), equivalent to Formula (1) where R1 through R3 are C6 aromatic groups. 
Regarding Claim 2, Kasori teaches the further inclusion of polyols such as polyethylene glycol or polypropylene glycol with a molecular weight of 400-2,000 (¶ 90-91 and 95-96), which is equivalent to Formula (3a) where R7=H and R8=H or methyl. Given the known molecular weights of oxyethylene (44 g/mol) and oxypropylene (58.1 g/mol), the expressly taught molecular weight ranges are equivalent to degrees of polymerization of roughly 9-45 and 7-34 respectively. The ranges of Kasori overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kasori suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kasori. See MPEP 2123.
Regarding Claim 3, Kasori teaches examples where butoxyethyl acid phosphate is included (Examples 1-34), which is equivalent to Formula (2) where m = 1 or 2, n = 1, R4 = C4 alkyl, and R5=R6=H. 
Regarding Claim 4, Ryu teaches the polymerizable compositions contain 1x102 ppm or more of phosphite (¶ 78), equivalent to 0.01 wt% or more. The disclosed range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Ryu Ryu. See MPEP 2123.
Regarding Claim 14, Kasori teaches the photochromic compounds of claim 14 (¶ 39-43; see also Reversacol compounds at ¶ 287-291 and Examples, which is the same photochromic compound used within the Examples of the present application).
Claims 1, 4-6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1).
Regarding Claims 1, 5, and 6, Ryu teaches polymerizable compositions for optical materials (Abstract) and describes embodiments comprising triphenylphosphite, toluene diisocyanate (polyisocyanate compound), mercapto- difunctional or higher functional active hydrogen compound (¶ 142, 162). Triphenylphosphite is equivalent to Formula (1) where R1 through R3 are C6 aromatic groups. Ryu teaches further dyes can be included (¶ 113), but differs from the subject matter claimed in that photochromic dyes are not described. 
Partington teaches photochromic molecules for use within polymeric host material of ophthalmic lenses (Abstract). Partington teaches the materials provide favorable fade rates, photochromic color strength, heat stability, and yellowness index (¶ 16). It would have been obvious to one of ordinary skill in the art to incorporate the photochromic materials of Partington into the polymerizable compositions of Ryu because doing so would provide photochromic lenses with favorable fade rates, photochromic color strength, heat stability, and yellowness index as taught by Partington 
Regarding Claim 4, Ryu teaches using about 300 ppm of triphenylphosphite (Table 2), which is equivalent to 0.03 wt%. 
Regarding Claim 14, Partington teaches photochromic compounds of the formula PC-L-Chain-L’-PC’ where PC/PC’, L/L’, and Chain meet all criteria of Claim 14 (¶ 20-31). See for instance the structure of Example 6/¶ 49, which has PC/PC’ as formula (d) where R8=R9=H, R7 = C4 alicyclic group, R2 = C1 aliphatic group, R1 = L/L’ = oxyethylene, and Chain = divalent group including a polysiloxane chain. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1) and Kadowaki (WO 2015/115648 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/002176 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Ryu and Partington within ¶ 22-25 is incorporated herein by reference.
Regarding Claim 2, Ryu teaches the further inclusion of polyols such as polyethylene glycol (¶ 80-81), but differs from the subject matter claimed in that a particular polymerization degree/molecular weight is not described. Kadowaki is also directed toward polymerizable compositions for optical materials (Abstract) and notes that the molecular weights of the polyol can be adjusted to procure good color developing characteristics in the molded product (¶ 128). Kadowaki teaches polyethylene glycols with a polymerization degree of 4-100 (¶ 130-131). It would have been obvious to one of ordinary skill in the art to utilize polyethylene glycols with Kadowaki. The described range overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kadowaki suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kadowaki. See MPEP 2123.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2011/0224371 A1) in view of Partington (US 2011/0190455 A1) as evidenced by Munie (WO 2004/069908 A2).
The discussion regarding Ryu and Partington within ¶ 22-25 is incorporated herein by reference.
Regarding Claim 3, Ryu teaches embodiments where Zelec UN is used as mold release agent (¶ 142). As evidenced by Munie, Zelec UN is of Formula (2) where m=1, n=0, and R4 = C16 alkyl (¶ 7).
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are only partially persuasive. 
Applicant generally argues the Kawato reference is not applicable prior art under 35 USC 102(a)(1) in view of the filed translation of foreign priority document JP2017-130119. Applicant argues the Example relied upon within Example 8 of Kawato
The above is found to be persuasive for claims 1, 3, 5, 6, and 14, but is unpersuasive for dependent claims 2 and 4. Specifically, the breadth of claims 2 and 4 is not supported by the foreign priority document and Applicant has failed to identify where support may be found for the limitations presented within these claims. Therefore, Kawato remains prior art under 35 USC 102(a)(1) and 35 USC 102(a)(2) with respect to claims 2 and 4. 
With respect to the anticipation rejection pertaining to Hickenboth, Applicant generally argues the IPDI used within the Examples is a blocked isocyanate. Applicant emphasizes the isocyanates of claim 1 are not blocked. This is found persuasive, and thus, the anticipation rejection with respect to Hickenboth has been withdrawn. This does not preclude future rejections with respect to obviousness in view of the Hickenboth reference. 
With respect to Kasori and Ryu, Applicant generally argues the references fail to disclose polyisocyanate, phosphate, and photochromic compound in a single prior art reference.  This is not found persuasive. Ryu is also directed toward polymerizable compositions for optical materials comprising isocyanate and mercapto-containing compounds (Abstract) and notes the further inclusion of particular phosphorus compounds inhibits coloration within the obtained molded product (¶ 3-4, 35). The Examiner is of the position that such teachings constitute sufficient motivation to support the combination of the references. Applicant does not dispute the findings of fact, nor does Applicant dispute Ryu’s express teachings regarding the known benefits of phosphites within polymerizable compositions for optical materials comprising isocyanate and mercapto-containing compounds. One cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments concerning observations of coloration inhibition is acknowledged, but is unpersuasive. Applicant’s particular argument of the prior art not describing the problems Applicant perceives as being solved is unpersuasive as it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Even arguendo Applicant urges such results to be unexpected, this would still not be persuasive. 1) Phosphites have long been known to be antioxidants that inhibit coloration as indicated by the Ryu reference. There is insufficient evidence of record that the results Applicant observes (phosphites preventing discoloration) is significant to what would ordinarily be expected to the extent that such results can be regarded as unexpected. 2) Hickenboth (US 2013/0274412 A1) describes a polymerizable composition with polyisocyanate compound, phosphite triester, and photochomic compound. It is unclear how or why the results Applicant alleges to be unexpected is not already operating within such a composition. A comparison with the closest prior art has not been presented. See MPEP 716.02(e). 3) The claims are not commensurate in scope with the evidence Applicant relies upon in support of unexpected results. The limited number of phosphites, photochromic compounds, and polyisocyanate compounds probed and the limited concentrations used are insufficient to illustrate the results Applicant alleges to be unexpected occurs throughout the scope of the claim and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764